Burr, J. (dissenting):
I dissent. Plaintiff was not injured by a defective scaffold. If the plank which was laid on the brick piers sixteen inches high, which was placed on the regular scaffold, could itself be called a scaffold, and if we should concede that it was a defective scaffold, plaintiff was not injured thereby. Defendant was removing this improper structure when one of plaintiff’s fellow-servants carelessly dropped a brick and injured him. This being a common-law action for such negligence, defendant is not liable. _